 154314 NLRB No. 33DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDolphin Hotel Associates d/b/a Walt Disney WorldDolphin Hotel and Teamsters Local Union 385,affiliated with the International Brotherhood of
Teamsters, AFL±CIO. Case 12±CA±16117June 27, 1994DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDDEVANEYOn April 8, 1994, the General Counsel of the Na-tional Labor Relations Board issued an amended com-
plaint and notice of hearing alleging that the Respond-
ent has violated Section 8(a)(5) and (1) of the National
Labor Relations Act by refusing the Union's request to
bargain following the Union's certification in Case 12±
RC±7644. (Official notice is taken of the ``record'' in
the representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer admitting in part and denying in
part the allegations in the amended complaint, with an
affirmative defense.On May 10, 1994, the General Counsel filed a Mo-tion for Summary Judgment. On May 16, 1994, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain but attacks the validity of the certification on
the basis of the Board's unit determination in the rep-
resentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times the Respondent, a Florida gen-eral partnership, with an office and place of business
in Lake Buena Vista, Florida, has been engaged in the
operation of a hotel and food service business.During the 12-month period preceding issuance ofthe complaint, the Respondent, in conducting its busi-
ness operations, derived gross revenues in excess of
$500,000 and purchased and received at its Lake
Buena Vista, Florida facility goods valued in excess of
$50,000 directly from points located outside the State
of Florida. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held September 29, 1993, theUnion was certified on October 27, 1993, as the col-
lective-bargaining representative of the employees in
the following appropriate unit:All full time and regular part time housekeepingand laundry employees, including lost and found
employees, runners, room attendants, house at-
tendants, room attendants and housemen assigned
to the Towers, P.M. attendants, second shift house
attendants, turndown employees, public area at-
tendants, third shift attendants, laundry attendants,
washer sorters, valet attendants, spotter/cleaner/
QAC, valet/runners, night utility employees,
seamstresses, and costume attendants employed by
the Employer at its Lake Buena Vista, Florida fa-
cility; but excluding all other employees, office
clerical employees, guards and supervisors as de-
fined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince October 27, 1993, the Union has requested theRespondent to bargain and, since October 27, 1993,
the Respondent has refused. We find that this refusal
constitutes an unlawful refusal to bargain in violation
of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after October 27, 1993, to bar-gain with the Union as the exclusive collective-bar- 155WALT DISNEY WORLD DOLPHIN HOTEL1We reject the Respondent's contention that the Union's action inseeking bargaining 5 months after certification should be charged
against the Union and, in effect, leave the Union with only 7 months
of bargaining under this Order. Clearly, the Respondent would not
have honored an earlier request. Paramount Metal & Finishing Co.,223 NLRB 1337, 1338 (1976).2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''gaining representative of employees in the appropriateunit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Dolphin Hotel Associates d/b/a Walt Dis-
ney World Dolphin Hotel, Lake Buena Vista, Florida,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Teamsters Local Union385, affiliated with the International Brotherhood of
Teamsters, AFL±CIO as the exclusive bargaining rep-
resentative of the employees in the bargaining unit.1(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All full time and regular part time housekeepingand laundry employees, including lost and found
employees, runners, room attendants, house at-
tendants, room attendants and housemen assigned
to the Towers, P.M. attendants, second shift house
attendants, turndown employees, public area at-
tendants, third shift attendants, laundry attendants,washer sorters, valet attendants, spotter/cleaner/QAC, valet/runners, night utility employees,
seamstresses, and costume attendants employed by
the Employer at its Lake Buena Vista, Florida fa-
cility; but excluding all other employees, office
clerical employees, guards and supervisors as de-
fined in the Act.(b) Post at its facility in Lake Buena Vista, Florida,copies of the attached notice marked ``Appendix.''2Copies of the notice, on forms provided by the Re-
gional Director for Region 12 after being signed by the
Respondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with TeamstersLocal Union 385, affiliated with the International
Brotherhood of Teamsters, AFL±CIO as the exclusive
representative of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full time and regular part time housekeepingand laundry employees, including lost and found
employees, runners, room attendants, house at-
tendants, room attendants and housemen assigned
to the Towers, P.M. attendants, second shift house
attendants, turndown employees, public area at-
tendants, third shift attendants, laundry attendants,
washer sorters, valet attendants, spotter/cleaner/
QAC, valet/runners, night utility employees, 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
seamstresses, and costume attendants employed byus at our Lake Buena Vista, Florida facility; but
excluding all other employees, office clerical em-ployees, guards and supervisors as defined in theAct.DOLPHINHOTELASSOCIATESD
/B/AWALTDISNEYWORLDDOLPHINHOTEL